443 S.W.2d 260 (1969)
Ex parte Phillip J. MANZELLA.
No. 42216.
Court of Criminal Appeals of Texas.
July 16, 1969.
Percy Foreman, Houston, Hardy & Sharpe, by Thomas G. Sharpe, Jr., Brownsville, for appellant.
Jim D. Vollers, State's Atty., Austin, for the State.

OPINION
DOUGLAS, Judge.
This is an appeal in an extradition matter from an order of the Judge of the County Court at Law of Cameron County denying relief in a habeas corpus proceeding.
The Executive Warrant issued by the Honorable Preston Smith, Governor of Texas, recites that appellant stands charged by indictment for the offense of murder.
The jurisdiction of a county court or judge thereof to issue a writ of habeas corpus is limited by the Constitution of Texas to cases where the offense charged is within the jurisdiction of the county court or any court or tribunal inferior to said county court. Article V, Sec. 16, Constitution of Texas, Vernon's Ann.St.
Under the provisions of Article 11.42, Vernon's Ann.C.C.P., the Judge of the County Court at Law of Cameron County was without authority (since a felony was charged) to enter any order in this habeas corpus proceeding other than to remand appellant to the custody of the Sheriff of Cameron County from whose custody he was taken by virtue of the issuance of the writ of habeas corpus. See Ex parte Bennett, Tex.Cr.App., 442 S.W.2d 373.
Appellant is remanded to the custody of the Sheriff of Cameron County, Texas.